DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the reply filed on 05/20/2022.

Claims 15-16, 19 and 21-24 have been amended. 
Claims 1-13 have been canceled. 
Claims 25-34 were added. 
Claims 14-34 are pending.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin G. Rooney on 06/02/2022.

The application has been amended as follows: 

In claim 16, line 3, “second part” has been changed to - - second parts - -.
In claim 21, line 3, “second part” has been changed to - - second parts - -.
In claim 22, line 2, “second part” has been changed to - - second parts - -.
In claim 23, line 3, “second part” has been changed to - - second parts - -.
In claim 24, line 1, “a chest” has been changed to - - the chest - -.
In claim 27, line 2, “an insertion” has been changed to - - the insertion - -.
In claim 30, line 2, “an insertion” has been changed to - - the insertion - -.
In claim 32, line 3, “second part” has been changed to - - second parts - -.
In claim 33, line 3, “second part” has been changed to - - second parts - -.
In claim 34, line 1, “a chest” has been changed to - - the chest - -.


REASONS FOR ALLOWANCE

Claims 14-34 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the resilient locking member comprises a C-shaped web portion attached at one end to the second part, and a transversal portion arranged at the opposite end of the web portion and substantially parallel to a longitudinal edge of the second part, and wherein the web portion is adapted to act as a spring to bias the transversal portion in a direction substantially perpendicular to the longitudinal edge to protrude beyond the longitudinal edge.  
Regarding claim 23, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein  the second part comprises a notch arranged on a distal end seen in an insertion direction of the second part with respect to the first part, and wherein the first part comprises a corresponding protrusion arranged in the recess and adapted to fit into the notch when the first and second parts are assembled together in a locked position.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S COMMENT

In view of applicant’s amendments to the claims submitted in the reply filed on 05/20/2022, the claim objections and the claim rejections under 35 USC § 102 & 103 indicated in the prior Office action have been withdrawn.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677